UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2015 [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-18105 VASOMEDICAL, INC. (Exact name of registrant as specified in its charter) Delaware 11-2871434 (State or other jurisdiction of (IRS Employer Identification Number) incorporation or organization) 137 Commercial Street, Suite 200, Plainview, New York 11803 (Address of principal executive offices) Registrant’s Telephone Number (516) 997-4600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox Number of Shares Outstanding of Common Stock, $.001 Par Value, at November 8, 2015 – 158,412,283 Page 1 Vasomedical, Inc. and Subsidiaries INDEX PART I – FINANCIAL INFORMATION 3 ITEM 1 - FINANCIAL STATEMENTS 3 CONDENSED CONSOLIDATED BALANCE SHEETS as of September 30, 2015 (unaudited) and December 31, 2014 3 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (unaudited) for the Three and Nine Months Ended September 30, 2015 and 2014 4 CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY for the Nine Months Ended September 30, 2015 (unaudited) and the Year Ended December 31, 2014 5 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) for the Nine Months Ended September 30, 2015 and 2014 6 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 7 ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 ITEM 4 - CONTROLS AND PROCEDURES 23 PART II - OTHER INFORMATION 25 ITEM 6 – EXHIBITS 25 Page 2 PART I – FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Vasomedical, Inc. and Subsidiaries CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share data) September 30, 2015 December 31, 2014 ASSETS (unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Short-term investments Accounts and other receivables, net of an allowance for doubtful accounts and commission adjustments of $4,265 at September 30, 2015 and $4,571 at December 31, 2014 Receivables due from related parties 21 Inventories, net Deferred commission expense Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, net of accumulated depreciation of $2,745 at September 30, 2015 and $1,397 at December 31, 2014 GOODWILL INTANGIBLES, net OTHER ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued commissions Accrued expenses and other liabilities Sales tax payable Deferred revenue - current portion Notes payable - current portion Deferred tax liability, net Notes payable due to related party Total current liabilities LONG-TERM LIABILITIES Notes payable - Deferred revenue Other long-term liabilities Total long-term liabilities COMMITMENTS AND CONTINGENCIES (NOTE N) STOCKHOLDERS' EQUITY Preferred stock, $.01 par value; 1,000,000 shares authorized; nil shares issued and outstanding at September 30, 2015, and December 31, 2014 - - Common stock, $.001 par value; 250,000,000 shares authorized; 168,720,370 and 166,435,370 shares issued at September 30, 2015 and December 31, 2014, respectively; 158,412,283 and 156,127,283 shares outstanding at September 30, 2015 and December 31, 2014, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income ) 94 Treasury stock, at cost, 10,308,087 shares at September 30, 2015 and December 31, 2014 ) ) Total stockholders’ equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Page 3 Vasomedical, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Unaudited) (in thousands, except per share data) Three months ended September 30, Nine months ended September 30, Revenues Professional sales services $ Managed IT systems and services - - Equipment sales and services Total revenues Cost of revenues Cost of professional sales services Cost of managed IT systems and services - - Cost of equipment sales and services Total cost of revenues Gross profit Operating expenses Selling, general and administrative Research and development Total operating expenses Operating income (loss) ) ) Other income (expense) Interest and financing costs ) - ) (1 ) Interest and other income, net 79 52 Total other income (expense), net ) 52 ) Income (loss) before income taxes ) ) Income tax expense ) Net income (loss) ) ) Other comprehensive income Foreign currency translation (loss)gain ) 2 ) ) Comprehensive income (loss) $ $ ) $ $ ) Income (loss) per common share - basic $ $ ) $ $ ) - diluted $ $ ) $ $ ) Weighted average common shares outstanding - basic - diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Page 4 Vasomedical, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (in thousands) Common Stock Treasury Stock Additional Paid-in- Accumulated Accumulated Other Comprehensive Total Stockholders' Shares Amount Shares Amount Capital Deficit Income Equity Balance at December 31, 2013 ) ) ) Repurchase of shares - - ) ) - - - ) Share-based compensation 1 - Shares not issued for employee tax liability - (9
